              Case 2:19-cv-00867-JLR Document 23 Filed 09/03/19 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          STEVEN K. YOUNG,                              CASE NO. C19-0867JLR

11                               Plaintiff,               ORDER TO SHOW CAUSE AND
                   v.                                     PARTIALLY STAYING THE
12                                                        CASE
            DITECH FINANCIAL LLC,
13
            QUALITY LOAN SERVICE CORP
14          OF WASHINGTON,

15                               Defendants.

16
     A.     Order to Show Cause
17
            On June 28, 2019, the court ordered pro se Plaintiff Steven K. Young to show
18
     cause why this case should not be dismissed for lack of subject matter jurisdiction. (OSC
19
     (Dkt. # 10).) The court noted that Mr. Young had not adequately pleaded the parties’
20
     citizenship necessary to invoke the court’s diversity jurisdiction. (Id. at 1-2.) The court
21
     reminded Mr. Young that “[a] limited liability company has the citizenships of all of its
22


     ORDER - 1
              Case 2:19-cv-00867-JLR Document 23 Filed 09/03/19 Page 2 of 6



 1   members.” (Id. at 2 (citing Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894,

 2   899 (9th Cir. 2006)).) The court also noted that even construed liberally, Mr. Young

 3   failed to properly invoke the court’s federal question jurisdiction because his claim under

 4   the Fair Debt Collection Practices Act (“FDCPA”) relied on a statute that does not exist,

 5   and the statute that most closely resembles it, 15 U.S.C. § 1692e, “does not reference a

 6   statute of limitations or the tolling thereof, which is the basis for Mr. Young’s purported

 7   FDCPA claim.” (OSC at 2-3.)

 8          On July 11, 2019, Mr. Young filed a notice to voluntarily dismiss Defendant

 9   Quality Loan Service Corp of Washington. (Dismissal Not. (Dkt. # 15).) The following

10   day, Mr. Young responded to the court’s order to show cause. (OSC Resp. (Dkt. # 16).)

11   In his response, Mr. Young alleges that he is a citizen of Washington and that “Defendant

12   DITECH is a citizen of the State of Pennsylvania.” (Resp. to OSC at 2.) Mr. Young does

13   not assert the citizenship of any of Ditech Financial LLC’s (“Ditech”) members. (See

14   generally OSC Resp.) Mr. Young also states that he “erroneously cited 1692e § 807(5)

15   regarding his FDCPA claim in his Complaint” and that the “correct citation is 15 U.S.C.

16   § 1692e.” (Id.) Mr. Young “requests leave from the Court to further amend his

17   complaint” to include the above language on diversity of citizenship, and to “remove

18   tolling language as follows: ‘25. Plaintiff asserts and believes Defendant knew, as a result

19   of the tolling of the statute of limitation, they did not have a right to collect payments or

20   and or threaten to foreclose on Plaintiff’s real property.’” (Id. at 2-3 (strikethrough in

21   original) (bolding omitted).) Mr. Young provides no additional facts from which the

22


     ORDER - 2
              Case 2:19-cv-00867-JLR Document 23 Filed 09/03/19 Page 3 of 6



 1   court can determine whether Mr. Young’s claim falls under 15 U.S.C. § 1692e. (See

 2   generally id.)

 3          Mr. Young has failed to show cause why his complaint should not be dismissed

 4   for lack of subject matter jurisdiction. The party invoking jurisdiction must allege facts

 5   that establish the court’s subject matter jurisdiction. Lujan v. Defs. of Wildlife, 504 U.S.

 6   555, 560-61 (1992). Mr. Young failed to assert the citizenship of Ditech’s members.

 7   (See generally Resp. to OSC.) Mr. Young also failed show cause as to the court’s federal

 8   question jurisdiction. (See generally id.) Although he identified the specific statute

 9   under which he intends to bring his FDCPA claim (OSC at 2 (stating that the “correct

10   citation is 15 U.S.C. § 1692e”)), Mr. Young failed to assert any facts to establish that his

11   claim falls under that statute (see generally OSC Resp.). Instead, Mr. Young seeks to

12   remove language regarding the statute of limitations and tolling from his complaint. (See

13   id. at 2-3.) In doing so, however, Mr. Young leaves his asserted claim devoid of any

14   facts from which the court can determine that Mr. Young has sufficiently pleaded a claim

15   under 15 U.S.C. § 1692e.

16          Liberally construing Mr. Young’s request “to further amend his complaint” (Resp.

17   to OSC at 3) as a motion to file a third amended complaint, the Court finds that Mr.

18   Young’s proposed amendment would not cure his complaint’s jurisdictional defects and

19   therefore DENIES WITHOUT PREJUDICE Mr. Young’s motion (Dkt. # 16). In

20   consideration of Mr. Young’s pro se status, the court will afford Mr. Young one more

21   chance to present facts from which the court can determine it has subject matter

22   jurisdiction over Mr. Young’s case.


     ORDER - 3
                Case 2:19-cv-00867-JLR Document 23 Filed 09/03/19 Page 4 of 6



 1          Accordingly, the court ORDERS Mr. Young to show cause, within 14 days, why

 2   his complaint should not be dismissed for lack of subject matter jurisdiction. Mr. Young

 3   is instructed to file a written response to this order, which (a) asserts the citizenship of

 4   each member of Ditech, and if any member of Ditech is itself a limited liability company,

 5   each of that company’s members, until each layer of limited liability company

 6   membership is reduced to the individual members; 1 and (b) asserts specific facts from

 7   which the court can determine whether Mr. Young’s claim falls under 15 U.S.C. Section

 8   1692e. If Mr. Young fails to show cause once again, the court will dismiss his complaint

 9   for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3); Rosales v. United

10   States, 824 F.2d 799, 803 n.4 (9th Cir. 1987) (holding that if a federal court determines

11   that it lacks subject matter jurisdiction at any time during a dispute, the court must

12   dismiss the action).

13   B.     Order Staying Mr. Young’s FDCPA Claim

14          On August 5, 2019, Ditech, the sole remaining defendant, informed the court that

15   it and its debtor affiliates voluntarily filed for Chapter 11 bankruptcy in the United States

16   Bankruptcy Court for the Southern District of New York (“the Bankruptcy Court”). (See

17   Bankr. Not. (Dkt. # 20) at 1; Bankr. Pet. (Dkt. # 20-1) at 1.) Ditech correctly asserts that

18   “the filing of a bankruptcy petition ‘operates as a stay, applicable to all entities,’ of, or

19   among other things ‘the commencement or continuation, including the issuance or

20

21          1
             See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)
     (examining the citizenship of a limited partnership whose partners included limited liability
22   companies by looking to the citizenship of the members of those limited liability companies).


     ORDER - 4
                Case 2:19-cv-00867-JLR Document 23 Filed 09/03/19 Page 5 of 6



 1   employment of process, of a judicial, administrative, or other action or proceeding

 2   against the debtor that was or could have been commenced before the commencement of

 3   the case under [the Bankruptcy Code], or to recover a claim against the debtor that arose

 4   before the commencement of the [bankruptcy case]’ and ‘any act to obtain possession of

 5   property of the estate or of property from the estate or to exercise control over property of

 6   the estate.’” (Bankr. Not. at 2 (quoting 11 U.S.C. § 362(a)(1), (3)) (alterations in Bankr.

 7   Not).)

 8            However, Ditech also informed the court that the Bankruptcy Court issued a

 9   limited stay modification order (Stay Modification Order (Dkt. # 20-2)), which, at

10   Ditech’s request, modified the stay “to allow Interested Parties to assert and prosecute

11   claims, cross-claims, third-party claims, and counter-claims” that fall into certain

12   categories, defined as “Permitted Default Actions” (id. ¶ 16) and “Permitted Title

13   Disputes (id. ¶ 20). The Stay Modification Order allows claims that fall into the defined

14   categories to “proceed separately from any other claim that is stayed by the Bankruptcy

15   Code.” (Id. ¶¶ 18, 22.) “Should there be any disagreements between or among any

16   Interested Parties and/or the Debtors regarding whether any claims, cross-claims,

17   third-party claims, or counterclaims fall within the exception the automatic stay approved

18   by [the Bankruptcy Court], [the Bankruptcy Court] shall have exclusive jurisdiction to

19   hear and resolve such disputes.” (Id. (alterations added).)

20            The parties filed a joint status report on August 21, 2019. (JSR (Dkt. # 22).) In it,

21   Ditech asserts that Mr. Young’s FDCPA claim is subject to the Bankruptcy Court’s

22   automatic stay, but that “[Mr. Young’s] claims for Quiet Title and Declaratory Relief are


     ORDER - 5
                Case 2:19-cv-00867-JLR Document 23 Filed 09/03/19 Page 6 of 6



 1   not stayed.” (Id. at 2.) Mr. Young makes no statement in the JSR or otherwise regarding

 2   which of his claims are subject to the Stay Modification Order. (See generally id.; see

 3   generally Dkt.) The court therefore concludes that Mr. Young’s FDCPA claim—but not

 4   his claims for quiet title and declaratory relief—are subject to the automatic stay. See 11

 5   U.S.C. § 362. Accordingly, the court STAYS this case with respect to Mr. Young’s

 6   FDCPA claim until the automatic stay is lifted. 2      Mr. Young’s remaining claims are not

 7   subject to this order to stay.

 8          Dated this 3rd day of September, 2019.

 9

10                                                        A
                                                          JAMES L. ROBART
11
                                                          United States District Judge
12

13

14

15

16

17

18

19

20
            2
              The court cautions Mr. Young that this court’s stay has no effect on the court’s order to
21
     show cause. See supra § A; see Rosales, 824 F.2d at 803 n.4 (holding that if a federal court
     determines that it lacks subject matter jurisdiction at any time during a dispute, the court must
22   dismiss the action).


     ORDER - 6
